—In an action for a judgment declaring the Department of Housing Preservation and Development of the City of New York, and the Civil Court of the City of New York, County of Kings, Housing Part responsible for enforcing the terms of a consent order dated July 6, 1989, issued against the defendants Qui Pham and Minth Pham, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated March 22, 1991, which granted the cross motion of the municipal defendants to dismiss the action.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiff was not a party to the proceeding in which the consent order was issued. Therefore, the action was properly dismissed for lack of standing (Matter of Sun-Brite Car Wash v Board of Zoning & Appeals, 69 NY2d 406). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.